Citation Nr: 0604846	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability, claimed as secondary to asbestos exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability, to include a gastrectomy and vagotomy.

3.  Whether a June 1995 rating decision contained clear and 
unmistakable error (CUE) in its failure to assign an 
effective date earlier than May 3, 1995, for the grant of a 
30 percent rating for the veteran's right hand injury to the 
third and fourth fingers with arthritis.

4.  Whether a June 1995 rating decision contained CUE in its 
failure to grant compensation for scars of the right hand.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1954 to February 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim seeking 
to reopen claims of service connection for upper respiratory 
problems, as well as for a gastrectomy and vagotomy.  The 
rating decision also determined that a June 1995 rating 
decision did not contain CUE when it did not assign an 
effective date earlier than May 3, 1995, for the grant of a 
30 percent rating for the veteran's right hand injury to the 
third and fourth fingers with arthritis, and when it did not 
grant compensation for scars of the right hand.  

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to claiming CUE with respect to two aspects of 
the regional office (RO)'s rating decision of June 1995, the 
veteran's representative has also claimed that other 
disabilities associated with the veteran's service-connected 
right hand injury have not been properly considered as 
residuals of the veteran's right injury in service.  More 
specifically, the representative has contended that there is 
nerve and muscle damage that has not been rated separately or 
in conjunction with his service-connected right hand 
disability.  She has also asserted that claims to have these 
disabilities associated with service-connected right hand 
disabilities have been made previously and remain 
unadjudicated or were erroneously denied by one or more prior 
rating decisions.  At this point, the Board finds that it can 
do no more than refer a claim for service connection for 
nerve and muscle damage as secondary to service-connected 
residuals of right hand injury for appropriate adjudication 
by the RO.  Thereafter, if the claim is granted in some 
respect, the veteran would then be permitted to assert 
entitlement to an earlier effective date for any benefit 
granted.

The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for 
respiratory and gastrointestinal disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed, June 1995 rating decision, which assigned 
a 30 percent rating for right hand injury to the third and 
fourth finger with arthritis effective from May 3, 1995, is 
final, and was reasonably supported by the evidence of record 
and prevailing legal authority; it was not undebatably 
erroneous.

2.  An unappealed, June 1995 rating decision, which did not 
grant compensation for scars of the right hand, is final, and 
was reasonably supported by the evidence of record and 
prevailing legal authority; it was not undebatably erroneous.







CONCLUSIONS OF LAW

1.  The unappealed rating decision of June 1995, which 
assigned a 30 percent rating for right hand injury to the 
third and fourth finger with arthritis effective from May 3, 
1995, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1994); 
38 C.F.R. § 3.105(a) (2005).

2.  The unappealed rating decision of June 1995, which did 
not grant compensation for scars of the right hand, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
1131, 1155 (West 1991); 38 C.F.R. §§ 3.303, 4.118, Diagnostic 
Code 7804 (1994); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board would first note that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA), are not applicable to CUE claims.

By a rating decision in April 1995, the RO assigned a 30 
percent rating for right hand injury to the third and fourth 
finger with arthritis effective from May 3, 1995.  The RO did 
not grant compensation for scars of the right hand.

The veteran was notified of that decision and of his 
appellate rights in a letter dated that same month, and an 
appeal was not initiated.

In connection with his current appeal, the veteran contends 
that the RO's rating decision of June 1995, involved CUE by 
not assigning an effective date earlier than May 3, 1995, for 
the grant of a 30 percent rating for right hand injury to the 
third and fourth finger with arthritis, and by not providing 
compensation for scars of the right hand.

The Board disagrees with the veteran's contentions.

The applicable regulation provides that previous 
determinations which were final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is a 
very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the June 1995 rating 
decision involved CUE, the Board must review the evidence 
which was of record at the time of the June 1995 rating 
decision.  A determination of clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Department of 
Veterans Affairs (VA).  A claim or application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C.A. § 5101(a) (West 2002); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), cert 
denied, 120 S. Ct. 1270 (2000); 38 C.F.R. § 3.1(p) (2005).

The Board's review of the evidence of record at the time of 
the June 1995 rating decision reveals that the pertinent 
facts are essentially not in dispute.  Specifically, the 
evidence reflects that following the veteran's failure to 
perfect an appeal of a November 1980 rating decision that had 
denied a claim for a rating in excess of 20 percent for his 
service-connected residuals of right hand injury, the veteran 
did not file a another claim for an increased rating for this 
disability until May 3, 1995.  

At the time of the filing of his claim for increased rating 
in May 1995, the veteran's claim was not accompanied by VA 
medical records dated within one year of the May 1995 claim, 
nor were any such records received by the RO prior to the 
date of its June 1995 rating decision.

The June 1995 rating decision increased the rating for the 
veteran's residuals of right hand injury from 20 percent to 
30 percent based on the results of VA medical examination in 
May 1995, and the application of applicable rating criteria 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5219 (1994).

The June 1995 rating decision did not assign a separate 
compensable rating for any scars of the veteran's right hand.  
The May 1995 VA medical examination did not specifically 
identify any scars on examination, and with respect to the 
stump at the tip of the fourth finger, it was noted that the 
ring finger was amputated at the level of the base of the 
middle phalanx with tenderness about the stump to palpation.  
No scar at the tip of the fourth finger or at any other 
location was indicated to be painful by history or 
examination.

The veteran first asserted CUE with respect to the June 1995 
rating decision's assignment of an effective date of May 3, 
1995, for the 30 percent rating for the veteran's right hand 
injury to the third and fourth fingers with arthritis, and 
the RO's failure to assign a compensable rating for right 
hand scars in a claim filed in March 2003.








II.  Analysis

In order to find that the June 1995 rating decision was 
clearly and unmistakably erroneous, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion based on the 
available evidence then of record was that the veteran was 
entitled to an effective date earlier than May 3, 1995, for 
the assignment of a 30 percent rating for his right hand 
disability and/or was entitled to a separate compensable 
rating for scars on the right hand.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  The Board finds that the 
June 1995 rating decision was not clearly and unmistakably 
erroneous as asserted by the veteran and his representative.

First, as was noted above, following the veteran's failure to 
perfect an appeal of November 1980 rating that last denied 
his claim for a rating in excess of 20 percent for his 
service-connected residuals of right hand injury, the veteran 
did not file another claim for an increased rating for this 
disability until May 3, 1995.  At the time of the filing of 
his claim for increased rating in May 1995, the veteran's 
claim was not accompanied by VA medical records dated within 
one year of the May 1995 claim, nor were any such records 
received by the RO prior to the date of its June 1995 rating 
decision.  Thus, there was no basis for the RO to assign an 
effective date earlier than May 3, 1995, based on an 
ascertainable increase in severity of the service-connected 
disability within one year of the filing of the claim for 
increased rating.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(o) (1994).  

Moreover, the Board has examined the analysis used to 
determine entitlement to a 30 percent, but not higher, rating 
in June 1995, and finds that such a rating was within the 
reasonable discretion of the rating examiners.  More 
specifically, at the time of the June 1995 rating action, the 
RO examined the results of the May 1995 VA medical 
examination, and in consideration of the partial amputation 
of the fourth finger and drop finger deformity of the middle 
finger, the RO assigned the maximum rating of 20 percent 
available for unfavorable ankylosis of the middle and ring 
finger even though the ankylosis presented may not have been 
unfavorable, and then apparently increased the rating another 
10 percent to 30 percent, in consideration of the veteran's 
pain on functional use.  The Board further observes that a 
note following the diagnostic criteria specified that 
combinations of finger amputations at various levels with 
ankylosis or limitation of motion of the fingers was to be 
rated on the basis of the grade of disability, i.e., 
amputation, unfavorable ankylosis, or favorable ankylosis, 
most representative of the levels or combinations.  

Here, since the amputation of the fourth finger alone did not 
translate into more than a 20 percent rating, the RO 
determined that the combination of unfavorable ankylosis of 
the third and fourth finger was more advantageous to the 
veteran, and chose to rate the veteran's disability as a 
combination of unfavorable ankylosis of the third and fourth 
digits.  This method also permitted the RO to consider the 
veteran's pain on motion and provide an increased rating 
based on pain on functional use.  The Board's review of the 
applicable rating criteria in June 1995 does not reflect that 
the RO was required or even permitted to assign a separate 
rating for the fourth finger amputation and an additional 
compensable rating for his finger ankylosis.  The fact that 
the RO has now apparently done so in a more recent rating 
decision in March 2003 is not for consideration here.  As was 
also noted previously, the fact that there may be other 
disabilities associated with the veteran's service-connected 
disability, such as nerve or muscle damage, is also not 
material to the issue on appeal, as these disabilities had 
not been asserted or adjudicated as part of the veteran's 
service-connected right hand injury at the time of the June 
1995 rating action, and therefore, could not have formed the 
basis for an even higher rating in June 1995.  Similarly, 
disability associated with the right thumb and index finger 
had not been adjudicated as related to the veteran's service-
connected right hand injury as of June 1995, and therefore 
was also not for consideration.

The Board also finds that it was within the discretion of the 
June 1995 RO rating examiners to conclude that a separate 
compensable rating was not warranted for any scar of the 
right hand.  In this regard, there was no evidence that any 
scarring of the right hand limited the function of any part 
affected, and while the tip of the amputated finger may have 
been tender to palpation, there was no evidence at that time 
that any service-connected scar of the veteran's right hand 
was tender and painful, so as to have made the veteran 
eligible for a 10 percent rating under former Diagnostic Code 
7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1994).  The 
Board would further note that to the extent the veteran 
contends that scarring found pursuant to examinations in 1980 
and earlier, including scarring to the right thumb and index 
finger, should also have been the basis for a higher rating 
in June 1995, the Board would again note that disability to 
the right thumb and index finger was not service connected as 
of June 1995 (and has still not been service connected 
(rating action of February 2002)), and medical evidence of 
scarring in 1980 and earlier was the subject of prior RO 
determinations that were not appealed by the veteran.  

While the Board has carefully considered the assertions of 
the veteran, to include the veteran's sworn testimony at the 
November 2005 hearing before the Board, the Board finds that 
the statutory and regulatory provisions, most particularly 
the criteria for rating disabilities codified in the VA 
Schedule for Rating Disabilities, were correctly applied by 
the adjudicators at the time of the June 1995 rating 
decision, and that this decision was the product of a 
reasonable rating judgment.  Therefore, the Board concludes 
that the June 1995 rating decision was not the product of 
clear and unmistakable error.  38 C.F.R. § 3.105; Damrel v. 
Brown, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310.

As a result, an effective date earlier than May 3, 1995 for 
right hand injury to the third and fourth finger with 
arthritis and/or a separate compensable rating for right hand 
scars pursuant to the June 1995 rating decision, cannot be 
assigned.  


ORDER

Entitlement to an effective date earlier than May 3, 1995, 
for the grant of a 30 percent rating for right hand injury to 
the third and fourth finger with arthritis on the basis of 
CUE in a June 1995 rating decision, is denied.  

Entitlement to a separate compensable rating for scars of the 
right hand on the basis of CUE in a June 1995 rating 
decision, is denied.


REMAND

With respect to the remaining issues of whether new and 
material evidence has been submitted to open claims for 
service connection for respiratory and gastrointestinal 
disabilities, the Board first notes that the veteran has 
recently testified that he received treatment for an ulcer 
and respiratory problems within approximately one year of his 
separation from service in 1957, and there is no indication 
that an effort has been made to obtain the records from these 
facilities.  

Thus, since the VCAA specifically requires that reasonable 
efforts should be made to obtain pertinent private treatment 
records with respect to claims to reopen finally decided 
claims (38 C.F.R. § 3.159(c) (2005)), the Board finds that 
remand is necessary so that reasonable efforts can be made by 
VA to obtain these records.  Based on the veteran's 
testimony, an effort should be made to obtain all of the 
veteran's records from Harbor General Hospital, in Torrance, 
California, and from Domingos Valley Hospital, in Compton, 
California, dated in and after 1957.  An effort should also 
be made to obtain any of the veteran's records from the 
Indian Health Center, in Shawnee, Oklahoma, dated in and 
after 1958.

The Board will not direct that the RO make an effort to 
obtain any additional service records from the Navy that 
would specifically relate to the veteran's service onboard 
the USS Hamul, as the veteran's attorney has indicated that 
such a request has already been made on the veteran's behalf.

Thereafter, the RO should determine whether the veteran 
should also be afforded with an appropriate VA examination 
and opinion as to whether it is at least as likely as not 
that any current stomach or respiratory disorder is related 
to service, or in the case of an ulcer or pulmonary 
tuberculosis, to a period of one and three years following 
service, respectively.  The readjudication of the issue of 
whether new and material evidence has been submitted to 
reopen the claim for an upper respiratory disorder should 
include the issue of entitlement to service connection as 
secondary to exposure to asbestos based on the veteran's in-
service occupational specialty of boiler tender helper.

Accordingly, this case is remanded for the following action:

1.  Appropriate steps should be taken to 
obtain the veteran's private treatment 
records in the possession of Harbor 
General Hospital, in Torrance, 
California, and Domingos Valley Hospital, 
in Compton, California, dated in and 
after 1957.  Appropriate steps should 
also be taken to obtain any records of 
the veteran in the possession of Indian 
Health Center, Shawnee, Oklahoma, dated 
in and after 1958.  

2.  After the completion of any 
development deemed appropriate (including 
VA medical examinations and opinions) in 
addition to that requested above, the 
issues of whether new and material 
evidence has been submitted to reopen 
claims for service connection for an 
upper respiratory disorder, claimed as 
secondary to asbestos exposure, and 
gastrectomy and vagotomy, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


